McCOMB, J.
I dissent.In my view, the holding in the majority opinion is contrary to a previous decision of this court in Akley v. Bassett, 189 Cal. 625, 639 [5] [209 P. 576], and of the District Court of Appeal in Bank of America v. Carr, 138 Cal.App.2d 727, 737 [10], [11] [292 P.2d 587]. If in truth the service required by law has been made, a return showing such service should be filed. I believe that this court should follow the doctrine of stare decisis. (See a splendid article on this subject by Mr. Presiding Justice Herbert C. Kaufman, A Defense of Stare Decisis (1959), 10 Hastings L.J. 283.)
Schauer, J., concurred.